Upon the trial the plaintiff offered evidence tending to prove: That on May 2d 1923, the defendants, respectively editor and publisher of "The Bridgeport," a newspaper published in the city of Bridgeport in the Hungarian language, falsely and maliciously published therein certain defamatory matter concerning the plaintiff, the meaning of which was that the plaintiff was a trouble maker, had endeavored to disrupt a public gathering, had wilfully interrupted an assembly of people who had met for a lawful purpose, had committed a breach of the peace and urged others to likewise violate the law, and had endeavored to foster and inculcate a hostile and unpatriotic spirit among the Hungarian residents of Bridgeport; that this paper had a large circulation in Bridgeport and vicinity, where the plaintiff, the agent of a life insurance company, had built up a valuable *Page 450 
clientele almost entirely among Hungarian residents of Bridgeport and enjoyed their respect and esteem for integrity and fair dealing, and that it circulated especially among those of Hungarian descent in Bridgeport and vicinity; that the defamatory publication had been read by many of his friends and prospective customers, and injured him in their estimation; and had caused him to be held up to ridicule and humiliation; had interfered with the plaintiff in the performance of his duties and had caused him untold annoyance, embarrassment and shame; whereby the plaintiff has suffered pecuniary loss in his business, and his good name and reputation have been greatly injured. Also that on May 4th, 1923, he requested the defendants in writing to retract said libelous charge in as public a manner as that in which it was made; and in response to this request the defendants, on May 26th, 1923, again published defamatory matter in the same paper, which, instead of being a retraction, added more defamatory and libelous matter to the defamation previously made, which was also false and malicious, and that they never retracted any of the charges.
The defendants offered evidence tending to prove that when they published the defamatory article on May 2d 1923, they did so in good faith believing the matter to be true in all respects; that the source of the information was apparently reliable and justified their belief in its truth; that they published a retraction of such parts of the defamatory article as they admitted were false, within a reasonable time within which to make retraction; that the plaintiff did not enjoy a favorable reputation among the Hungarian residents of Bridgeport and suffered no pecuniary loss.
The defendants pleaded specially that the publications were true, but offered no evidence in support of *Page 451 
this defense, and also specially pleaded that they were conditionally privileged as conductors of a newspaper in publishing the alleged libelous statements.
The jury found all the issues for the plaintiff.
The defendants allege as a ground of appeal that the court erred in not submitting the question to the jury as to whether or not the publication was privileged. The court charged as to the special defense of conditional privilege as follows: "There is also added by the defendants a special defense wherein they set up that the defendants were, in what they did, acting in the exercise of what they call a conditional privilege. It is of course true that a newspaper does have certain rights in its discussion and accounts of certain matters, which permit it to go beyond the scope of the comment which perhaps would be justified between man and man; because newspapers are after all molders of public opinion, and without them a republic at least would not successfully move. That right, however, does not extend to permit it to deal with the acts or words of a private individual with any more freedom than would be allowed to a private individual, whether those acts or conduct take place in a public meeting or on a public street or anywhere else. So I say that there is here no case of conditional privilege at all; consequently the defendants' special defense may be laid out of your consideration."
The court herein correctly charged, in effect, that the defendants had offered no evidence which raised any question as to conditional privilege for the jury to determine. "The legal character of the occasion upon which these charges were made was a question for the court, but [if the occasion was determined by the court to be privileged] the character of the use which the defendant made of that occasion was a question for the jury." Hassett v. Carroll, 85 Conn. 23, 36, 81 A. 1013. *Page 452 
From the finding and claims of the plaintiff in argument, the damages sought to be recovered were for the most part what are known as general damages, such as his damaged reputation; his injured feelings; the humiliation, insult and disgrace to which he was subjected by the defendants' false charges, and the time, manner and language in which they were made, and for the expenses of his litigation less recoverable costs. Hassett v. Carroll, supra. The public gathering which the plaintiff was falsely accused of attempting to disrupt, was one at which Count Szechenyi, a representative of the Hungarian government in this country, was the principal speaker, and the charge was one which, if true, was calculated to justly bring the plaintiff into general disrepute among persons of Hungarian birth or descent. The defendants' newspaper in which the libelous matter was published was printed in the Hungarian language and had a circulation of about five thousand. The original libel, published May 2d 1923, described the plaintiff as one of "those irreconcilable troublemakers who for many years have kept the Hungarian community of Bridgeport in constant fear," and who had abused their religious convictions and slandered their church and society officers. It charged the plaintiff and others with making Count Szechenyi the subject of an organized attack and stated that they had been chased out of the hall and beaten in an outburst of "long stored up bitterness."
On May 4th, the plaintiff made a written request for a retraction, which was followed on May 26th by humorous references to a threatened libel suit, accompanied with the statement that "little Mr. Monczport," "for greater glory," got his beating from the women and a somewhat cryptic reference to a threat of vengeance on the "fighting women," "when the Reds come." Finally, six weeks after the original libel, a *Page 453 
partial retraction was published admitting that the plaintiff behaved quietly at the meeting, but insisting that he made "an offensive remark concerning Hungarians of patriotic feelings," upon which the women fell upon the plaintiff and beat him. All the matters alleged were absolutely denied.
The jury found the issues for the plaintiff and awarded $5,000 damages. On a motion to set aside the verdict as excessive, the trial court directed that it be set aside unless within two weeks a remittitur of $2,500 was filed. This was done, and the only remaining question on this appeal is whether the verdict, as it now stands, is still so excessive as to require a new trial. While special damages were alleged, the testimony shows that the verdict was substantially for general damages only. As a verdict for general damages in libel it is not, so far as we know, equalled by any other in this State, except that in the Hassett case. In that case the libel charged a more serious offense, though it was not so widely published by the defendant, and it did not appear that the plaintiff had "seriously suffered in his reputation" or been brought into general disrepute. That case was decided in this court in December, 1911. Since then the value of a dollar as a unit of compensation in unliquidated damages, has substantially decreased, and the cost of litigation has substantially increased.
The plaintiff's business as district agent of an industrial insurance company brought him in repeated contact with many persons, among those most likely to be influenced by the libel; and there is abundant testimony that he suffered much humiliation, disgrace, and loss of reputation therefrom. There was also sufficient evidence of personal spite, to justify the assessment of such exemplary damages as our law permits; and deducting the estimated cost of litigation less taxable *Page 454 
costs from the verdict, the net balance remaining applicable to compensation for the tortious injury to reputation and character, is doubtless much less in purchasing power than were the damages in the Hassett
case.
In the Hassett case the trial court refused to set aside the verdict, and in this court a new trial was ordered unless a remittitur was filed. In the instant case the situation is reversed, for the trial court has imposed a remittitur, and the damages now complained of as excessive are not those awarded by the jury, as the result of passion, ignorance, partiality or corruption; but in practical effect a revised assessment of damages made by the trial court in the exercise of a legal discretion.
In appeals from the action of a trial court in setting aside or refusing to set aside a verdict as excessive, this court reviews the action of the trial judge and not the action of the jury, except in so far as it may be necessary to do so. The judicial supervision which a presiding judge has over a verdict is an essential part of the jury system. It involves the exercise of a legal discretion, and the action of the trial court will not be reviewed unless it clearly appears that the discretion has been abused. In determining whether there has been such an abuse, great weight is due to the action of the trial court, and every reasonable presumption exists in favor of its correctness. These are familiar principles. See Cables v. Bristol Water Co., 86 Conn. 223,84 A. 928, and many cases there cited.
These principles seem to apply with peculiar force to the instant case, where the trial court has already scaled down the verdict by imposing a remittitur. A trial judge may sometimes allow a verdict to stand, though it is larger than any sum he would himself have awarded. But in this case the verdict as it now stands *Page 455 
represents a deliberate appraisal of compensatory damages made by an experienced trier who heard and saw the witnesses, and who was in a far better position than can be reached by reading the cold record, to estimate what amount of humiliation, disgrace and loss of reputation the plaintiff encountered, and what was his personal reaction to the assault upon his character.
   There is no error.
In this opinion CURTIS, KEELER and HAINES, Js., concurred.